DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2022 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 03/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 8,932,865 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  The rejections of claims 1-2, 5, 12 and 16 under obviousness type double patenting over USP 8,932,865 in view of Itoh’516 are withdrawn in light of the terminal disclaimer filed on 03/29/2022.

Response to Amendment
The amendments and remarks filed on 03/29/2022 are acknowledged and have been fully considered.  The objection to claim 1 is withdrawn in light of the claim amendments filed on 03/29/2022.  The claim is amended to delete the extraneous “and” in line 5.
Claims 1-2, 4-7, and 9-16 are currently pending.  Claims 3 and 8 were previously cancelled. Claims 4, 6, 7, 9-11 and 13-15 remain withdrawn as being directed to a non-elected invention.  Claims 1-2, 5, 12, and 16 are under consideration.

Claim Rejections - 35 USC § 103 (Maintained)
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-2, 5, 12 and 16 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koji (JP 2001-346598; Pub. Dec. 18, 2001; Applicant IDS) in view of Itoh’516 (WO 2009/048143; Pub. Apr. 16, 2009; equiv. to US 2010/0255516; Applicant IDS), Itoh’413 (US 2009/0181413; Pub. Jul. 16, 2009; Applicant IDS) and Yamamoto (US 2006/0014207; Pub. Jan. 19, 2006).
The Koji reference submitted in the IDS is in Japanese and the rejection cites the paragraphs in the full translation of the document, which was attached with the office action dated 03/08/2021. The Itoh’516 reference is a WIPO document in Japanese, and the equivalent document in English is US 2010/0255516.  The rejection below cites the paragraphs in the US 2010/0255516 document.
The method in the instant claims is interpreted to comprise the following steps to be performed in the following sequence.
A method for quantifying cholesterol in high-density lipoprotein 3, the method comprising the following steps in sequence:
reacting a test sample with a phospholipase and/or sphingomyelinase;
reacting the test sample with a first surfactant that reacts with lipoproteins other than high-density lipoprotein 3 (HDL3) to eliminate or protect cholesterol and any esters thereof;
reacting the test sample with a second surfactant that reacts with high-density lipoprotein 3 (HDL3) to quantify remaining cholesterol in the test sample.
In the response filed 11/24/2020, applicants elected Pluronic P103, which is a polyoxyethylene-polyoxypropylene condensate, as the species of surfactant that reacts with lipoprotein other than high-density lipoprotein 3 to eliminate or protect cholesterol and any esters thereof. Applicants elected Newcol-710, which is polyoxyethylene polycyclic phenyl ether, as the species of surfactant that reacts with high-density lipoprotein 3 to quantify remaining cholesterol in the test sample.
Koji teaches methods of quantifying the cholesterol in High Density Lipoprotein 3 (HDL-3) (see claim 6, see [0014]) using nonionic surfactants that reacts preferentially with HDL-3 and enzymes (see [0015],[0021],[0022]).  Koji teaches the nonionic surfactant reacts preferentially with HDL-3 and inhibits the reactivity of non-HDL3 lipoproteins (LDL, VLDL, CM, HDL2) thus enabling HDL3 to be measured (see par. [0021]). 
Koji does not teach a multi-step method for measuring the HDL-3 cholesterol, wherein in the first step the test sample is reacted with enzymes (phospholipase and/or sphingomyelinase) and then reacting the enzyme treated sample with surfactants that react preferentially with non-HDL3 lipoproteins (Pluronic P103), and then in a subsequent step quantifying the cholesterol remaining in the system by reacting with a surfactant that reacts with HDL3 (Newcol 710).
Itoh’516 teaches methods for measuring cholesterol in lipoproteins by treating samples with phospholipase C, phospholipase D or sphingomyelinase (see Abstract, par. [0030]; Re. claim 2). Itoh'516 teaches treating test samples with these enzymes eliminates cholesterol in LDL, to lead the cholesterol to the outside of the reaction system (see par. [0030]). Itoh’516 teaches “elimination” means to degrade a substance in a test sample to prevent the degraded product from being detected in a subsequent step (see [0033]). Therefore, Itoh’516 teaches treating a test sample with phospholipase C, phospholipase D or sphingomyelinase causes cholesterol in LDL to not be detected in subsequent steps. Itoh'516 teaches surfactants can also be used to selectively eliminate cholesterol associated with different fractions of lipoproteins (LDL, VLDL etc.,) (see par. [0031]). 
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to modify the methods of Koji to add the step treating the test sample with phospholipase C, phospholipase D or sphingomyelinase as taught by Itoh’516.  One of ordinary skill in the art would be motivated to do so because Itoh'516 teaches treating samples with these enzymes eliminates cholesterol in LDL and causes cholesterol in LDL to not be detected in subsequent steps.  Since Koji teaches methods to quantify cholesterol in HDL3, it is desirable to not detect cholesterol in non-HDL3 lipoproteins such as cholesterol in LDL. There would be a reasonable expectation of success to treat the test sample with enzymes taught by Itoh’516 because doing so would eliminate cholesterol in LDL (which is a non-HDL3 cholesterol).
Koji in view of Itoh’516 does not teach treating the test sample with surfactants that react preferentially with cholesterol in non-HDL3 lipoproteins (Pluronic P103), and then in a subsequent step quantifying the cholesterol remaining in the system by reacting with a surfactant that reacts with HDL3 (Newcol 710).
Itoh’413 teaches methods to measure cholesterol in different lipoprotein components (see par. [0014]). Itoh’413 teaches an assay to measure HDL cholesterol using a reagent composition that reacts with lipoproteins other that HDL in step (1) and a reagent composition that reacts with HDL in the second step, step (2) (see par. [0096]). Itoh'413 teaches the reagent in first step (1) to contain enzymes cholesterol esterase and cholesterol oxidase, and teaches adding a surfactant that acts on lipoproteins other than HDL to be used in the first step (1). Itoh’413 teaches the surfactant in step (1) to be polyoxyethylene-polyoxypropylene copolymers such as Pluronic P-103 and teaches Pluronic P-103 reacts with lipoproteins other than HDL such as LDL, the elected species, (see par. [0086,0087,0097]; Re. claims 5, 16). 
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to further modify the methods of Koji in view of Itoh’516 and add the step treating the test sample with Pluronic P103 as taught by Itol’413.  One of ordinary skill in the art would be motivated to do so because Itoh'413 teaches treating samples with Pluronic P103 reacts with cholesterol not in HDL.  Since Koji is teaching methods to quantify HDL3 (which is a type of HDL), it is desirable to not detect cholesterol in non-HDL lipoproteins. There would be a reasonable expectation of success to treat the test sample with Pluronic P103 as taught by Itoh’413 because doing so would eliminate cholesterol in LDL (which is a non-HDL3 cholesterol).
Itoh’413 teaches the reagent composition in the second step (2) to comprise a nonionic surfactant having a HLB value of 13 to 14 and teaches the surfactant in step (2) to act selectively on HDL (par. [0101-0103]). 
Koji, Itoh’516 and Itoh’413 do not teach the surfactant in the quantification step to be Newcol 710.
Yamamoto teaches methods to measure lipid in specific lipoproteins, such as cholesterol in HDL, using surfactants that act preferentially on HDL (see [0028]). Yamamoto teaches polyoxyalkylene polycyclic phenyl ether surfactants including Newcol 710, the elected species, (with a HLB of 13.6) (see par. [0030]) to be used in assays to measure HDL cholesterol (see par. [0047], Table 1; Re. claims 12, 16).
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to further modify the methods of Koji in view of Itoh’516 and Itoh’413 and add the step treating the test sample with Newcol 710 during the cholesterol quantification step as taught by Yamamoto.  One of ordinary skill in the art would be motivated to do so because Yamamoto teaches adding Newcol 710 to assay samples to quantify HDL cholesterol.  Since Koji is teaching methods to quantify HDL3 (which is a type of HDL), there would be reasonable expectation of success to add Newcol 710 because it reacts with HDL cholesterol in the sample.
The combination of Koji, Itoh’516, Itoh’413 and Yamamoto renders claims 1-2, 5, 12 and 16 obvious.
Response to Arguments
Applicant's arguments filed on 03/29/2022 have been fully considered but they are not persuasive.  Applicant reiterated arguments which were previously presented in the remarks filed 08/09/2021 (see pages 2 and 3). Applicants argue that Koji which discloses a method of measuring HDL3 does not describe a reaction step using phospholipase and/or sphingomyelinase. Applicants argue that Itoh’516 which was cited for the use of phospholipase and/or sphingomyelinase relates to measurement of cholesterol in LDL and not HDL. Applicants argue that one skilled in the art would not combine the teachings of Itoh’516 with the teachings of Koji (see para. 2 in the section Rejections Under 35 USC 103 on page 1 of remarks filed 03/29/2022). Applicants argue that all four of the cited references, Koji, Itoh’516, Itoh’413 and Yamamoto, are directed to methods of measuring target substances that are different from each other and therefore one skilled in the art would not combine the teachings of the four disparate references in the manner suggested by the Examiner. Applicants argue the only basis for combining the teachings is impermissible hindsight (see Section 1 on page 1 of the remarks filed 03/29/2022). Applicants argue that the Examiner disregarded the preamble of claim 1 which recites “a method of quantifying cholesterol in high density lipoprotein 3 (HDL3)”. Applicants argue none of the references cited, are directed to measuring HDL3 as recited in claim 1 and therefore the present invention is non-obvious over any combination of the cited references (see Section 2 on page 2 of remarks filed on 03/29/2022).  Applicants also argue the importance of using phospholipase and/or sphingomyelinase in the claimed method, in that it does not react with HDL3 and argue that this feature cannot be inferred from any of the cited references.  Applicants argue that Itoh’516 is the only reference which teaches phospholipase and sphingomyelinase but argue Itoh’516 is related to measuring small dense LDL and not HDL-3 (see section 3 on page 3 of remarks filed 03/29/2022).
These arguments are not persuasive because applicants are arguing against the Koji and Itoh’516references individually. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Regarding the argument that none of the references are directed to measuring HDL-3 and applicant’s assertion that the examiner ignored the preamble language, it is noted that Koji teaches methods of specifically quantifying the cholesterol in High Density Lipoprotein 3 (HDL-3) (see claim 6, see [0014]) using nonionic surfactants that reacts preferentially with HDL-3 and enzymes (see [0015],[0021-0022]). The requirement of “quantifying cholesterol in HDL3” which is recited in the preamble has been met by the prior art teachings as discussed in the claim rejections. 
In response to applicant's argument that the cited references are all directed to methods of measuring target substances that are different from each other and are disparate references, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, all the cited references are directed to measuring cholesterol in lipoproteins and are therefore analogous art.
Regarding the argument that none of the cited references teach that phospholipase and/or sphingomyelinase do not react with HDL-3, it is noted that Itoh’516 teaches methods for measuring cholesterol in lipoproteins by treating samples with phospholipase C, phospholipase D or sphingomyelinase (Abstract, par. [0030]). Itoh'516 teaches treating test samples with these enzymes eliminates cholesterol in LDL, to lead the cholesterol to the outside of the reaction system (par. [0030]).  Itoh’516 teaches “elimination” means to degrade a substance in a test sample to prevent the degraded product from being detected in a subsequent step (see [0033]).  Therefore, Itoh’516 teaches treating a test sample with phospholipase C, phospholipase D or sphingomyelinase, which causes cholesterol in LDL to not be detected in subsequent steps.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to modify the methods of Koji and add the step treating the test sample with phospholipase C, phospholipase D or sphingomyelinase as taught by Itoh’516.  One of ordinary skill in the art would be motivated to do so because Itoh'516 teaches treating samples with these enzymes eliminates cholesterol in LDL and causes cholesterol in LDL to not be detected in subsequent steps.  Since Koji teaches methods to quantify cholesterol in HDL3, it is desirable to not detect cholesterol in non-HDL3 lipoproteins such as cholesterol in LDL. There would be a reasonable expectation of success to treat the test sample with enzymes taught by Itoh’516 because doing so would eliminate cholesterol in LDL (which is a non-HDL3 cholesterol).  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The rejections of claims 1-2, 5, 12 and 16 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koji in view of Itoh’516, Itoh’413 and Yamamoto are maintained.

Conclusion
No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657